DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 7 recites the limitation "the top" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by Griswold (US 708345).
Regarding claim 1, Griswold discloses a pet service structure comprising: a housing comprising a floor, upstanding sidewalls, a ceiling (framework A, pg. 1, ll. 47-55), and 5water piping (main feed pipe C) connectable to a water source (pg. 1, ll. 60-67); and a pet fountain disposed outside of the housing and comprising a frame (T) coupled to one of the sidewalls (fig. 3), a bowl (D, pg. 1, ll. 69-71) coupled to the frame and disposed near a ground level (pg. 1, ll. 69-70), a water spout (H) connected to the water piping and directed towards the bowl (fig. 3), and a valve (I) configured to open and close the 10water spout (pg. 1, ll. 88-90).  
Claims 6 and 7 are rejected under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by Smith (US 982101).
 Regarding claim 6, Smith discloses a pet water fountain comprising: a frame (concrete 1, wall 12 and tank 8); a heating element coupled within the frame (gas pipe 2 and burner 7, fig. 2); a water piping (water supply pipe 3) coupled within the frame and in communication with 5the heating element (water supply pipe 3 is in communication 
Regarding claim 7, Smith discloses wherein the frame comprises a base (concrete 1), sidewalls walls (walls 12) upstanding from the base with an open front (fig. 1), and top portion (tank 8), wherein the bowl (trough13) is coupled to the base (fig. 2) and the water spout is 15coupled to the top and disposed over the bowl (fig. 1 and 3, spout 20 is coupled to tank 8 and extends over trough 13).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell (US 2012/0279457) in view of Kazmierzak (US 8893657) in view of Griswold (US 708345).
Regarding claim 1, Caldwell teaches a pet service structure comprising: a housing comprising a floor, upstanding sidewalls, a ceiling (pet wash station 10), and 5water piping (water supply unit 24) connectable to a water source (para. 0030) but fails to teach a pet fountain disposed outside of the housing and comprising a frame coupled to one of the sidewalls, a bowl coupled to the frame and disposed near a ground level, a water spout connected to the water piping and directed towards the bowl, and a valve configured to open and close the 10water spout.  However, Kazmierzak teaches a pet fountain disposed outside of the housing and comprising a frame (base 20) coupled to a sidewall (wall 12, col. 2, ll. 66-col. 3, line 3, fig. 1), a bowl (bowls 30) coupled to the frame and disposed near a ground level (fig. 1) to save space. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Caldwell’s station with a recess drinking/eating station as taught by Kazmierzak to provide water to a pet waiting to be washed or after being washed. And Griswold teaches a water spout (H) connected to the water piping and directed towards the bowl (fig. 3), and a valve (I) configured to open and close the 10water spout (pg. 1, ll. 88-90) to provide an automatically-operated drinking system.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Caldwell’s station with a spout and piping as taught Griswold to provide water to automatically a pet waiting to be washed or after being washed.
Regarding claim 2, Caldwell as modified by Kazmierzak and Griswold teaches the invention substantially as claimed and Caldwell further teaches a pet bath disposed inside of the housing (wash tub 18), the pet bath comprising a tub and a hose (22, fig. 1), wherein the hose is coupled to the water piping (para. 0029, fig. 2, hose 22 is coupled to unit 24).
Regarding claim 3, Caldwell as modified by Kazmierzak and Griswold teaches the invention substantially as claimed and Kazmierzak further teaches wherein the one of the sidewalls comprises a cut out portion and the frame is coupled within the cutout portion so that the pet fountain is inset with the housing (col. 3, ll. 25-35).  
Regarding claim 4, Caldwell as modified by Kazmierzak and Griswold teaches the invention substantially as claimed and Kazmierzak further teaches20 wherein the frame comprises a base (22), sidewalls walls upstanding from the base with an open front (21), and top portion (24), wherein the bowl (30) is coupled to the base (col. 3, ll. 54-59) And Griswold teaches the water spout disposed over the bowl (fig. 3, spout H is located above bowl D) but fails to teach the water spout is coupled to the top. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the spout coupled to the top of the frame, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. In this case, having the spout located at the time to the frame would allow bowls of various sizes to be used with the system.
Regarding claim 5, Caldwell as modified by Kazmierzak and Griswold teaches the invention substantially as claimed and Griswold further teaches a pet fountain comprising a push button (push-pin a) operable to open and close the valve (pg. 2, ll. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a push button coupled to the top of the frame, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. In this case, having a push button valve located at the top of the frame would allow the valve to be easily accessed for repairs.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Smith.
Regarding claim 8, Smith teaches the invention substantially as claimed and further teaches wherein the pet fountain comprises a valve coupled to the top portion of the frame and operable to open and close the valve (fig. 1 and 3) but fails to teach a push button. It would have been an obvious substitution of functional equivalents to substitute valve 21 with a push button valve, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). In this case, using a push button valve would allow the valve to be easily actuated by users lacking hand dexterity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONY E EVANS/Primary Examiner, Art Unit 3647